Appeal from a judgment of the Supreme Court, Monroe County (Joseph D. Valentino, J), rendered February 10, 2004. The judgment convicted defendant, upon his plea of guilty, of sexual abuse in the second degree (three counts), sodomy in the first degree and endangering the welfare of a child.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of three counts of sexual abuse in the second degree (Penal Law § 130.60 [2]) and one count each of sodomy in the first degree (former § 130.50 [4]) and endangering the welfare of a child (§ 260.10 [1]). Defendant contends that Supreme Court erred in refusing to suppress statements that he made to the police on the ground that the interrogation resulting in those statements was not electronically recorded.
*1263We reject that contention, inasmuch as “ ‘[t]here is no Federal or State due process requirement that interrogations and confessions be electronically recorded’ ” (People v Kunz, 31 AD3d 1191, 1191 [2006], quoting People v Falkenstein, 288 AD2d 922, 923 [2001], lv denied 97 NY2d 704 [2002]; see People v Peppard, 27 AD3d 1143, 1144 [2006], lv denied 7 NY3d 793 [2006]). Finally, the sentence is not unduly harsh or severe. Present— Scudder, P.J., Centra, Lunn, Peradotto and Pine, JJ.